Case 1:18-cv-02351-RBJ Document 226 Filed 06/14/21 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 No. 1:18-cv-02351-RBJ

 FARMLAND PARTNERS INC.,

         Plaintiff,

 v.

 ROTA FORTUNAE a/k/a DAVID
 QUINTON MATHEWS, QKM, L.L.C.,
 SABREPOINT CAPITAL
 MANAGEMENT, LP, DONALD
 MARCHIONY, GEORGE BAXTER, and
 JOHN/JANE DOES 6–10 (WHOSE
 TRUE NAMES ARE UNKNOWN),

         Defendants.

      SABREPOINT CAPITAL MANAGEMENT, L.P., GEORGE BAXTER AND DONALD
             MARCHIONY’S MOTION FOR RULE 54(B) CERTIFICATION

        Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, First Sabrepoint Capital

Management, LP d/b/a Sabrepoint Capital Management, L.P., George Baxter and Donald Marchiony,

(collectively “Sabrepoint”) move to certify the Court’s February 26, 2021 Order granting Sabrepoint’s

motion to dismiss for lack of personal jurisdiction [Dkt. 206] as final.

                                              I.
                                     GROUNDS FOR MOTION

        Farmland Partners Inc. (“FPI”) brought defamation and related claims against Sabrepoint

that hinged on the publishing of an article on a website called Seeking Alpha. In response,

Sabrepoint moved to dismiss for lack of personal jurisdiction. [Dkt. 172]. In an effort to establish

jurisdictional contacts, FPI asserted that the article’s author, Quinton Mathews, who is subject to

jurisdiction in the forum state, was acting as Sabrepoint’s agent. FPI also asserted conspiracy as a

basis for establishing jurisdiction. The parties conducted extensive discovery on FPI’s



SABREPOINT CAPITAL MANAGEMENT, L.P., GEORGE BAXTER AND
DONALD MARCHIONY’S MOTION FOR RULE 54(B) CERTIFICATION                                     Page 1
Case 1:18-cv-02351-RBJ Document 226 Filed 06/14/21 USDC Colorado Page 2 of 8




jurisdictional claims, including conducting depositions of all key Sabrepoint personnel (including

Messrs. Baxter and Marchiony) and exchanging a multitude of documents.

        After the parties had fully briefed the issue, on February 26, 2021, this Court issued a

Memorandum Decision and Order Granting Defendants’ Motions to Dismiss (the “Order”),

rejecting FPI’s agency and conspiracy arguments, and granting Sabrepoint’s motion to dismiss for

lack of personal jurisdiction [Dkt. 206]. In making its ruling, the Court undertook a detailed review

and analysis of the extensive evidence submitted by both parties. [Id. at pp. 16-24]. In the Order,

the Court made specific findings that 1) Defendant Matthews was not an agent of Sabrepoint; 2)

Sabrepoint did not control Matthews; and 3) Sabrepoint did not conspire with Matthews to write

or publish the article in question. [Id. at pp. 16-24].

        Now, FPI has filed suit against Sabrepoint in the Northern District of Texas (the “Texas

Lawsuit”) for precisely the same conduct, alleging facts flatly contradicting this Court’s findings.1

For instance, in the Texas Lawsuit, FPI asserts that “Mathews acted as First Sabrepoint’s agent

such that First Sabrepoint controlled and/or had the right to control his writing and publishing of

the Article on Seeking Alpha.”2 FPI further claims that Sabrepoint conspired with Matthews in

writing and publishing the article.3 These are both issues that were before this Court and that were

adjudicated in favor of Sabrepoint. These are just a small sample of many instances where FPI

attempts to re-litigate facts and positions it unsuccessfully asserted before this Court. In short,

FPI’s claims against Sabrepoint in the Texas Lawsuit depend entirely on the same facts and legal

theories this Court has already ruled upon.




1 A true and correct copy of FPI’s Complaint filed in the Northern District of Texas as Cause No. 3:21-cv-01305-D,
is attached hereto as Exhibit A.
2 See, e.g., Exh. A at ¶¶ 101, 126-134.
3 Exh. A at ¶ 101.

SABREPOINT CAPITAL MANAGEMENT, L.P., GEORGE BAXTER AND
DONALD MARCHIONY’S MOTION FOR RULE 54(B) CERTIFICATION                                                 Page 2
Case 1:18-cv-02351-RBJ Document 226 Filed 06/14/21 USDC Colorado Page 3 of 8




        Sabrepoint respectfully requests that the Court certify its previous February 26, 2021 order

as final under Rule 54(b). FPI should not be able to re-litigate issues already decided by this Court,

and Sabrepoint should not be forced to do so. This Court cannot decide whether collateral estoppel

applies and precludes FPI’s Texas Lawsuit. But a Rule 54(b) certification would enable Sabrepoint

to more quickly raise collateral estoppel as a defense in the Texas Lawsuit for decision by that

court. Therefore, Sabrepoint requests that the Court grant this motion and certify its Order as final.

                                         II.
                               ARGUMENTS & AUTHORITIES

A.      Standard For Rule 54(b) Certification

        Under Rule 54(b), a court may direct the entry of a final judgment on an order that

adjudicates “the rights and liabilities of fewer than all the parties […] if the court expressly

determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b). Before certifying the

judgment as final, the court must make two determinations: “A district court must first determine

that it is dealing with a ‘final judgment.’” Curtiss-Wright Corp. v. General Electric Co., 446 U.S.

1, 7 (1980). The Supreme Court defines a final judgment as “a decision upon a cognizable claim

for relief” that ultimately disposes “‘of an individual claim entered in the course of a multiple

claims action.’” Id. (quoting Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 436 (1956)). Second,

“[o]nce having found finality, the district court must go on to determine whether there is any just

reason for delay.” Id. at 8.

        The order dismissing FPI’s claims against Sabrepoint satisfies both conditions. Therefore,

the Court should certify its Order as final under Rule 54(b).

B.      The Order Disposed of All Claims Against Sabrepoint

        The Order dismissed all claims against Sabrepoint on the basis that Sabrepoint lacked

minimum contacts with the forum state. Therefore, FPI is unable to maintain any claim against



SABREPOINT CAPITAL MANAGEMENT, L.P., GEORGE BAXTER AND
DONALD MARCHIONY’S MOTION FOR RULE 54(B) CERTIFICATION                                      Page 3
Case 1:18-cv-02351-RBJ Document 226 Filed 06/14/21 USDC Colorado Page 4 of 8




Sabrepoint in this lawsuit. Accordingly, the Order is a final judgment under Rule 54(b). It

ultimately decided all of FPI’s cognizable claims for relief against Sabrepoint. See, e.g., De Melo

v. Woolsey Marine Industries, Inc., 677 F.2d 1030, 1031 (5th Cir.1982) (holding that because the

district court dismissed a defendant for lack of personal jurisdiction, that dismissal “disposed of

all claims against [the defendant, and] it clearly had the requisite finality to be appealable under

[Rule 54(b).]”); Butler v. Daimler Trucks N. Am., No. 2:19-CV-2377-JAR-JPO, 2021 U.S. Dist.

LEXIS 25255, at *6 (D. Kan. 2021)(finding that an order dismissing claims against a party for

lack of personal jurisdiction is a final judgment, thus satisfying the first prong of the Rule 54(b)

analysis) (citing Bush v. Adams, 629 F. Supp. 2d 468, 472 (E.D. Pa. 2009) (collecting cases)).

C.     There Is No Just Reason to Delay

       Similarly, there is no just reason to delay certifying the Order as final. To make this

determination, “a district court must take into account judicial administrative interests as well as

the equities involved.” Curtiss-Wright, 446 U.S. at 8. Factors to be considered include “whether

the claims under review were separable from the others remaining to be adjudicated and whether

the nature of the claims already determined was such that no appellate court would have to decide

the same issues more than once even if there were subsequent appeals.” Id. The court must also

consider the purpose of Rule 54(b): to provide recourse for a litigant who will suffer undue

hardships without entry of a final order. Okla. Tpk. Auth. v. Bruner, 259 F.3d 1236, 1242 (10th

Cir. 2001).

       A court’s order that “address[es] only personal jurisdiction . . . is easily severable from the

merits of the lawsuit.” Lester v. Presto Lifts, Inc., 2012 U.S. Dist. LEXIS 117720, at *1 (D. Ariz.

Aug. 21, 2012); see also Commissariat, 293 F.Supp.2d at 435 (holding that "the issue of personal

jurisdiction is ‘plainly separable’ from [the plaintiff's] remaining claims of patent infringement

against the other defendants”). There is also no risk of multiple appellate decisions or duplicative


SABREPOINT CAPITAL MANAGEMENT, L.P., GEORGE BAXTER AND
DONALD MARCHIONY’S MOTION FOR RULE 54(B) CERTIFICATION                                      Page 4
Case 1:18-cv-02351-RBJ Document 226 Filed 06/14/21 USDC Colorado Page 5 of 8




proceedings regarding jurisdiction over Sabrepoint. See Animale Group, Inc. v. Sunny's Perfume,

Inc., No. 5:07-cv-13, 2007 U.S. Dist. LEXIS 48931, at *5–*6 (S.D. Tex. July 5, 2007) (explaining

that an appeal from the defendants’ dismissal for lack of personal jurisdiction “will resolve issues

relevant to only the dismissed party”), Commissariat a L'Energie Atomique v. Chi Mei

Optoelectronics Corp., 293 F.Supp.2d 430, 435 (D. Del. 2003) (finding “no significant risk of

duplicative appeals, since the claims against [the defendant] were dismissed for lack of personal

jurisdiction, an issue which is not present […] in any of the remaining claims”).

       Given this analysis, a dismissal for lack of personal jurisdiction will usually satisfy the test

for certification under Rule 54(b). As the district court noted in Animale Group, “[o]ne would be

hard-pressed to find a decision in which a court denied Rule 54(b) certification after dismissing a

party for lack of personal jurisdiction.” Animale Group 2007 WL 2010476, at *1.

       Here, the equities weigh heavily in favor of certification. Multiple parties remain in this

lawsuit, which has remained pending for several months since the Court’s Order, and is set for

trial in late July. Sabrepoint should not have to delay finality of its claims, and the availability of

a defense in the Texas Lawsuit, while litigation against another party unwinds in this case over

several months. Rather, speedy resolution and judicial economy support granting Rule 54(b)

certification, and doing so would serve such certification’s primary purpose: to protect a litigant

from undue hardship and delay in lawsuits involving multiple parties. See Jordan v. Pugh, 425

F.3d 820, 829 (10th Cir. 2005); Okla. Tpk. Auth. v. Bruner, 259 F.3d 1236, 1242 (10th Cir. 2001).

       Additionally, absent a Rule 54(b) certification, Sabrepoint would face further hardship

beyond just a delay in the finality of FPI’s claims. Because FPI has taken a second bite at the apple

by filing a separate lawsuit against Sabrepoint based on facts already adjudicated by this Court, its

claims are barred by collateral estoppel. See Matosantos Commer. Corp. v. Applebee's Int'l, Inc.,

245 F.3d 1203, 1210 (10th Cir. 2001) (holding that, under collateral estoppel, a plaintiff was


SABREPOINT CAPITAL MANAGEMENT, L.P., GEORGE BAXTER AND
DONALD MARCHIONY’S MOTION FOR RULE 54(B) CERTIFICATION                                       Page 5
Case 1:18-cv-02351-RBJ Document 226 Filed 06/14/21 USDC Colorado Page 6 of 8




prevented from re-litigating an issue dispositive on the merits of the case because the issue had

been decided against the plaintiff in a prior suit dismissed for lack of personal jurisdiction). But

collateral estoppel is not currently available as a defense in the Texas Lawsuit because collateral

estoppel requires a final judgment. Cycles, Ltd. v. Navistar Fin. Corp., 37 F.3d 1088, 1090 (5th

Cir. 1994). Thus, without a Rule 54(b) certification, Sabrepoint would have to re-litigate the very

same issues in the Texas Lawsuit that this Court has already resolved in its favor.

         Sabrepoint requests that this Court certify the Order as final so that its collateral estoppel

defense can vest and Sabrepoint can prevent FPI from re-litigating issues already ruled on by this

Court.

                                               III.
                                           CONCLUSION

         For these reasons, Sabrepoint respectfully requests that the Court grant its motion for Rule

54(b) certification.

                                                By: /s/ Toby M. Galloway
                                                    Toby M. Galloway
                                                    State Bar No. 00790733
                                                    tgalloway@winstead.com
                                                    Jamie M. Lacy
                                                    State Bar No. 24099874
                                                    jlacy@winstead.com
                                                    300 Throckmorton, Suite 1700
                                                    Fort Worth, Texas 76102
                                                    Telephone: 817-420-8200
                                                    Facsimile: 817-420-8201

                                                     -and-




SABREPOINT CAPITAL MANAGEMENT, L.P., GEORGE BAXTER AND
DONALD MARCHIONY’S MOTION FOR RULE 54(B) CERTIFICATION                                       Page 6
Case 1:18-cv-02351-RBJ Document 226 Filed 06/14/21 USDC Colorado Page 7 of 8




                                                   DAVIS GRAHAM & STUBBS LLP

                                                   Chad D. Williams
                                                   Colorado State Bar No. 30917
                                                   Chad.Williams@dgslaw.com
                                                   Tess Hand-Bender
                                                   Colorado State Bar No. 42681
                                                   Tess.Hand-Bender@dgslaw.com
                                                   1550 17th Street, Suite 500
                                                   Denver, Colorado 80202-1500
                                                   Telephone: (303) 892-9400
                                                   Facsimile: (303) 893-1379

                                              ATTORNEYS FOR DEFENDANTS
                                              SABREPOINT CAPITAL MANAGEMENT,
                                              L.P., GEORGE BAXTER AND
                                              DONALD MARCHIONY

                             CERTIFICATE OF CONFERENCE

        I certify that on June 14, 2021, pursuant to Honorable Judge Jackson’s Practice Standards,
I meaningfully met and conferred with Plaintiff’s counsel regarding this Motion for Rule 54(b)
Certification. The parties conferred via telephone and prior to the conference I provided Plaintiff’s
counsel with a copy of this motion. Plaintiff is opposed to the relief sought herein.

                                                      /s/ Toby M. Galloway
                                                      Toby M. Galloway




SABREPOINT CAPITAL MANAGEMENT, L.P., GEORGE BAXTER AND
DONALD MARCHIONY’S MOTION FOR RULE 54(B) CERTIFICATION                                     Page 7
Case 1:18-cv-02351-RBJ Document 226 Filed 06/14/21 USDC Colorado Page 8 of 8




                                CERTIFICATE OF SERVICE

       I certify that on June 14, 2021, a true and correct copy of the foregoing has been served in
accordance with the Federal Rules of Civil Procedure on counsel listed below:

         Scott F. Llewellyn                          John A. Chanin
         Michael D. Birnbaum                         Katherine Roush
         Brenden J. Cline                            Foster Graham Milstein & Calisher, LLP
         Morrison & Foerster LLP                     360 South Garfield Street, 6th Floor
         4200 Republic Plaza                         Denver, Colorado 80209
         370 Seventeenth Street                      jchanin@fostergraham.com
         Denver, Colorado 80202                      kroush@fostergraham.com
         sllewellyn@mofo.com                         mbrooks@fostergraham.com
         mbirnbaum@mofo.com                          Attorney for Defendant, Rota Fortunae
         rbatchelder@mofo.com
         BCline@mofo.com
         Attorneys for Plaintiff, Farmland
         Partners Inc.


                                                     /s/ Toby M. Galloway
                                                     Toby M. Galloway




SABREPOINT CAPITAL MANAGEMENT, L.P., GEORGE BAXTER AND
DONALD MARCHIONY’S MOTION FOR RULE 54(B) CERTIFICATION                                    Page 8
